Citation Nr: 0704043	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for PTSD.  

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing at the RO in May 2005.  The 
notice for the hearing was sent to the veteran's address of 
record; however, he did not report to the scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he experienced several traumatic 
events during his service in Vietnam.  He specifically 
reported that, in November 1968, he was attached to the 5th 
Battalion, 22nd Artillery, when they received fire from "175 
and 8 inchers" on a daily basis as well as occasional sniper 
fire when they had to leave the Fire Support Base to get 
water.  The veteran has also reported that, on one occasion 
when they were returning to the Fire Support Base, the 
"pits" were firing their "175 and 8 inchers" at them and 
he accidentally shot a fellow soldier while trying to go 
inside quickly.  The veteran stated that he was jumping off 
the truck and his M-16 accidentally discharged the round that 
was in the chamber.  He stated the soldier did not die, but 
that he remembers shaking afterwards and not being able to 
get a grip on his feelings because everyone knew it was his 
weapon that had discharged.  The veteran also reported that 
he witnessed a man next to him get shot and killed by a 
sniper one day in the chow line.  

Although the veteran reported that he was attached to the 5th 
Battalion, 22nd Artillery, in November 1968, the Board notes 
that review of his personnel file reflects he was officially 
assigned to the Headquarters and Headquarters Battery (HHB) 
8th Battalion, Target Acquisition, 26th Artillery, in November 
1968.  In denying the veteran's claim, the RO noted the 
veteran had not provided detailed information about stressors 
he claimed to have experienced in service.  Review of the 
record reveals, however, that the veteran indeed submitted a 
detailed statement as to his in-service stressors.  See 
December 2003 Notice of Disagreement and attached statement.  
The Board finds that, although the veteran has provided 
general, possibly unverifiable information about his claimed 
stressors, he has reported at least one verifiable stressor.  
Review of the record shows the RO has not attempted to verify 
the veteran's claimed stressors; therefore, a remand is 
necessary to verify his claimed stressors.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a), refers to DMS-IV or 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as 
the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this context, the evidence of record, inclusive of private 
medical records and VA treatment records dated from February 
1988, reflects that the veteran has been variously diagnosed 
with major depression, mood disorder secondary to substance 
abuse/alcohol dependence, paranoid schizophrenia, bipolar 
affective disorder and PTSD.  Review of the record shows that 
the clinical records which document a diagnosis of PTSD do 
not contain any reference to a specific stressor which the 
veteran experienced in service which is causally related to 
his currently manifested symptoms.  In addition, it does not 
appear that any of the diagnoses listed above were rendered 
following an extensive psychological examination.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for PTSD.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), the Board finds that the veteran meets 
the criteria for a medical examination.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In this regard, the record includes 
clinical reports reflecting a diagnosis of PTSD, there is a 
question as to whether that diagnosis is currently valid and 
whether it comports with the criteria specified in the DSM-
IV, as required by 38 C.F.R. § 4.125.  Therefore, the Board 
concludes that a medical examination is needed in order to 
clarify the veteran's diagnosis as to any psychiatric 
disorder and to obtain a nexus opinion which specifically 
addresses the veteran's claimed in-service stressors.  See 
38 C.F.R. § 3.326.  

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Attempt to verify the occurrence of the 
claimed stressors, particularly the 
veteran's report of incoming fire on 
the 5th Battalion, 22nd Artillery, in 
approximately November 1968, with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide copies of pertinent parts of 
the veteran's personnel records, if 
available.  JSRRC should be requested 
to conduct a search of all of the 
available and appropriate sources, and 
provide any pertinent information which 
might corroborate the claimed stressor.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, the claims file should be so 
documented.

2.	Thereafter, schedule the veteran for an 
examination by a psychiatrist 
knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  A rationale should be 
provided for any opinion offered.  

3.	The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
examiner should further be instructed 
that only those combat-related events 
may be considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
       
c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service, 
including his service during the 
Vietnam War.
       
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  


4.	Thereafter, readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


